DETAILED ACTION
Formalities
The claims presented December 4, 2020 are attached and stamped “OK to Enter” because this was not done in the Action dated December 11, 2020.  The claims that are allowed were filed Feb. 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  The paper by Aihara 
Aihara also teaches the advantages of using ground vias to minimizing cross-talk.  See page 191, left column, first para under section B:
Conventional via transition where adjacent differential signal vias are close to each other, requires ground vias to be placed in between to reduce crosstalk. Fig. 1 illustrates an example of a via transition of two differential channels with and without a ground via placed in the middle. The channels are routed on microstrip lines using 8-layer, 1.4mm thick FR408 and 8mil drilled vias. Channel pitch is 1.9mm and inter differential pair via wall-to-wall distance is 1mm. Fig. 2 shows corresponding FEXT and NEXT of structures from Fig. 1 simulated using Ansys HFSS [6]. As can be seen by placing a ground via, both NEXT and FEXT improves ~15 dB up to 20GHz. Hence, the need for ground vias to suppress crosstalk is apparent.
It goes on to teach an alternative based on the offset angle between pairs on differential vias (e.g., see the Conclusion on page 194).  
Aihara at FIG. 1 illustrates the PCB with multiple layers (e.g., the layers illustrated on the front edge of the PCB) through which the anti-pads penetrate
US 2008/0227311 (Chan) teaches that it was known for PCBs to have dielectric and ground layers, and that the vias penetrate through the layers.  See, for example, FIG. 1 and [0028]: 
The printed circuit board 100 is preferably constructed of several ground plates 108 with dielectric layers 118 positioned between the ground plates 108. Each ground plate 108 provides a surface 112 for placing electrical components. As shown, several ground plates 108 may be provided one on top of one another with dielectric layers 118 in between to increase the number of electrical components that can be disposed on the printed circuit board 100. The vias 106a-106c are preferably disposed through each of the plates 108 and dielectric layers 118 to provide electrical connections between components located on different ground plates 108.
The paper by Zhang entitled “An efficient Hybrid Finite-Element Analysis of Multiple Vias Sharing the Same Anti-Pad in an Arbitrary Shaped Parallel-Plate Pair” at FIG. 1D, and the caption for FIG. 1D (“two differential via pairs in a polygonal anti-pad”), teaches that adjacent differential via pairs can share the same antipad.  In particular, Zhang 
The paper by Baldwin entitled “New techniques to address layout challenges of high-speed signal routing” at slides 13-15 illustrates a PCB structure including differential signal on differential signal lines to differential vias.  Slide 13 shows an embodiment with plural differential vias in which there are 2N+2 ground vias arranged around the differential signal vias, with two of the ground vias disposed between two neighboring pairs of differential signal vias and face each other across the openings between the pairs of signal vias.  In the case where more than one signal via pair shares the same antipad, these ground conductors between the signal via pairs will face each other across the shared antipad (i.e., the same opening).  See also the differential and ground via arrangements in slides 14 and 15 in Baldwin, and slide 14 identifies the differential vias and the ground/return vias.  See also slide 13, left side, which shows 3 differential signal via pairs (each signal via labeled 2:3), surrounded by 8 ground vias (each ground via labeled 1-4), and/or either two adjacent differential signal via pairs are surrounded by 6 ground vias.  See the same basic structure more clearly in slide 14, top image, and slide 15, left image. 
US 2005/0202722 (Regnier) teaches a PCB including one or more ground planes that can be on the surface or the interior of the PCB, and including antipads in the ground planes for differential signal vias.  See, for example, [0072]:
[0072] FIGS. 8-10 illustrate another embodiment of the present invention in which one or more ground reference planes of the circuit board are provided with a specially configured anti-pad that encompasses the two differential signal vias that make up a differential signal via pair. The dimensional relationship of these arrangements is first shown in FIG. 8, where reference number 400 indicates the circuit board, which includes a plurality of signal vias 401, two of which are combined to form a pair 402 of differential signal vias. A large ground plane 405 is present either on the surface of the circuit board or on an interior layer thereof. The ground plane 405 has a large anti-pad 410 formed in it, and as can be seen in FIG. 8, the anti-pad 410 is generally rectangular in shape, having dimensions B and H as shown. It is preferred that the opening have an aspect ratio AR of from about 1.2 to 1.5, which is obtained by the equation: AR=H/B. 

Regnier also teaches that the ground plane is connected to the ground vias.  See, for example, [0074]:
[0074] Additionally, one via 404 of the two ground vias 403, 404 is defined as a preferential ground, meaning that it is placed closer to the differential pair 402 than the other and is therefore designated as a primary ground reference. With this assymettrical relationship, the common mode coupling of the pair of differential signal vias is minimized and is defined for subsequent tuning of the impedance of the system, i.e., along its extent through the circuit board. The ground plane 405 is connected to both ground vias on the top and bottom surfaces of the circuit board as illustrated in FIG. 9, if ground planes are used in that fashion and as illustrated in FIG. 10, it is preferred that the inner ground plane layers are selectively connected to the ground vias. In FIG. 9, it will be noted that the ground plane 405 takes the form more of a grid or lattice like structure, rather than a large solid ground plane layer. Such a grid or lattice is indicated for use for areas of circuit boards that have a high density of pairs of differential signal vias. 
See also FIGS. 8-10 which illustrate the ground vias 403, 404 connected to the ground plane 405.  FIG. 10, in particular, illustrates multiple ground planes 405, which openings or antipads 410 in each, and the connected ground vias 403, 404. 
The paper by Wu entitled “Full-Wave modeling of multiple vias using differential signaling and shared antipad in multilayered high speed vertical interconnects” teaches examples of known pitch within signal via pairs.  See page 133, last full para:
The pitch within signal via pair is 28 mil. The distance between signal via and ground shielding via is 39 mil.
See also Wu at FIG. 4, which illustrates center-to-center distance between differential signal vias and ground conductor vias.  
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a PCB comprising a center-to-center distance between adjacent differential signal vias, in two neighboring pairs of the N pairs of differential signal vias along the one line, is smaller than a distance between nearest neighboring ground conductor vias of ground 
Regarding claim 4, the prior art of record fails to teach, in combination with other claim limitations, a PCB comprising ground conductor vias arranged around each of the N pairs of differential signal vias and arranged outside the same opening in the ground conductor layer … wherein a center-to-center distance between adjacent differential signal vias, in two neighboring pairs of the N pairs of differential signal vias along the one line, is smaller than a distance between nearest neighboring ground conductor vias of the ground conductor vias.
Regarding claim 11, the prior art of record fails to teach, in combination with other claim limitations, a PCB comprising ground conductor vias arranged around each of the N pairs of differential signal vias and arranged outside the same opening in the ground conductor layer … wherein a center-to-center distance between adjacent differential signal vias, in two neighboring pairs of differential signal vias along the direction, is smaller than a distance between nearest neighboring ground conductor vias of the ground conductor vias arranged around each of the N pairs of differential signal vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.